Defendant, on appeal from the police court of the city of Asheville, was tried and convicted upon a warrant charging the violation of the provisions of C. S., 4358. The warrant was amended before trial in the Superior Court. From judgment on the verdict defendant appealed.
A careful perusal of the record leaves us with the impression that there was ample evidence — direct and circumstantial — to support the verdict. The allowance of an amendment of the warrant after the cause reached the Superior Court was within the discretion of the court.
The defendant's assignments of error fail to point to any harmful or prejudicial error. Hence, the verdict and judgment must stand.
No error.